DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 and 17-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 September 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 April 2020 and 30 December 2020 and 12 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
  Reference character “14” (shown in figure 5A) is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 25, 27, 32-33, 39, and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a tuning range” in line 10 lacks antecedent basis, it should be “the tuning range” since it was previously mentioned in line 2 of the same claim
Claims 2-5 and 7-13 are rejected for their dependency on claim 1.
Regarding claim 25, “a tuning range” in line 10 lacks antecedent basis, it should be “the tuning range” since it was previously mentioned in lines 2-3 of the same claim.
Claims 27, 32-33, 39, and 41-43 are rejected for their dependency on claim 25. 
Regarding claim 27, “the laser” in line 2 lacks antecedent basis, it should be “the tunable laser.” Also in claim 27, the language used (specifically “decoupled”) renders the claim unclear because the word couple has a certain meaning when it comes to optical fibers and it is not being used properly in the claim or the specification. Therefore, the term “uncoupled” is being interpreted as “unrelated to.” 
Regarding claim 33, “measured reflection data” in line 3 lacks antecedent basis, should be “the measured reflection data” since it was mentioned in line 18 of claim 25, on which 33 is dependent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 10, 25, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (USPGPub 20170334574 A1) in view of ‘T Hooft (USPGPub 20180128600 A1).
Regarding claim 1, Wilson teaches an optical sensor for use with a tunable laser (20) that generates light over a range of wavelengths corresponding to a tuning range of the tunable laser (20) (¶57, Optical transmitter 20 is preferably a tunable, swept-wavelength laser. The wavelength of optical transmitter 20 is swept across a pre-defined range), the optical sensor comprising: an optical fiber (18) including one or more cores (see figures 2A-2D, fiber optic loops 18a-18j (note that every optical fiber has a core in order to transmit light)), wherein, for each core of the one or more cores: the core is inscribed with a first grating at a first grating location along a length of the core and a second grating located at a second grating location along the length of the core (¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft); wherein a width of a spectrum of a reflection enables measurement of reflections for a predetermined range of strains to be measured by the optical sensor (¶56, Because optical controller 16 knows which Bragg wavelength is associated with which zone, optical controller 16 may determine the distance to each Bragg grating based on the time taken for the Bragg wavelength to travel from first end 28, to the Bragg grating, and back to first end 28. The Bragg wavelength is sensitive to both strain and temperature. Changes in strain and temperature result in a shift in the Bragg wavelength, which can be detected by optical controller 16 and used to determine the change in strain and/or temperature), and a portion of the spectrum of the reflection is within the tuning range of the tunable laser (20) for the predetermined range of strains (¶58, In TDM, optical transmitter 20 is a broadband laser light source such that a multitude of wavelengths are transmitted through first fiber optic cable 26. Each Bragg grating is configured to reflect a particular Bragg wavelength). However, Wilson fails to explicitly teach wherein a width of a spectrum of a reflection from at least one of the first grating and the second grating is larger than a tuning range of the tunable laser, and wherein the predetermined range of strains including a maximum strain that creates a wavelength shift greater than half of the tuning range of the tunable laser.
However, ‘T Hooft teaches wherein a width of a spectrum of a reflection from at least one of the first grating (24) and the second grating is larger than a tuning range of the tunable laser (12), and wherein the predetermined range of strains including a maximum strain that creates a wavelength shift greater than half of the tuning range of the tunable laser (12) (¶24, the broadband spectrum comprises a continuous optical band having a bandwidth of at least 20 nm. In this way, light of a large number of different wavelengths can be applied for carrying out optical shape sensing. Advantageously, the spectral bandwidth corresponds to a spatial resolution as low as 40 microns. The total spectral width determines the spatial resolution and the maximum amount of wavelength shift, i.e. the maximum amount of strain). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to incorporate the teachings of ‘T Hooft to further include a maximum strain measurement in order to prevent the device from collecting skewed/outlier data, allowing for cleaner overall data collection.
Regarding claim 3, Wilson teaches an optical fiber (18) including one or more cores (see figures 2A-2D, fiber optic loops 18a-18j (note that every optical fiber has a core in order to transmit light)). However, Wilson fails to explicitly teach wherein the one or more cores comprise a plurality of cores.
However, ‘T Hooft teaches wherein the one or more cores comprise a plurality of cores (see figure 4, cores 31 and 32a-c; and Abstract, the multi-core optical fiber (22m, 30) comprising at least two fiber cores (31, 32a,b,c), wherein each of the interferometers is configured to perform backscatter reflectometry separately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to incorporate the teachings of ‘T Hooft to include multicore fibers to enable the highest possible density of fiber optic data transmission and connectivity.
Regarding claim 10, Wilson as modified by ‘T Hooft teaches the optical sensor in claim 1, wherein, for each core of the one or more cores, the first grating is adjacent to the second grating and spaced apart from the second grating by a distance along the length of the core (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft) that constrains measurement of reflections up to a predetermined maximum change in a rate of strain (‘T Hooft, ¶24, The total spectral width determines the spatial resolution and the maximum amount of wavelength shift, i.e. the maximum amount of strain. The spectral resolution of the spectrometer determines the minimum amount of spectral shift and consequently the minimum amount of strain. It also determines the maximum allowable length of the sensor).
Regarding claim 25, Wilson teaches an optical sensing system comprising: a tunable laser (20) to generate light over a range of wavelengths corresponding to a tuning range of the tunable laser (20) (¶57, Optical transmitter 20 is preferably a tunable, swept-wavelength laser. The wavelength of optical transmitter 20 is swept across a pre-defined range); an optical fiber (18) including one or more cores (see figure 2A-2D, fiber optic loops 18a-18j (note that every optical fiber has a core in order to transmit light)), wherein, for each core of the one or more cores: the core is inscribed with a first grating at a first grating location along a length of the core and a second grating located at a second grating location along the length of the core (¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft); wherein a width of a spectrum of a reflection enables measurement of reflections for a predetermined range of strains to be measured by the optical sensor (¶56, Because optical controller 16 knows which Bragg wavelength is associated with which zone, optical controller 16 may determine the distance to each Bragg grating based on the time taken for the Bragg wavelength to travel from first end 28, to the Bragg grating, and back to first end 28. The Bragg wavelength is sensitive to both strain and temperature. Changes in strain and temperature result in a shift in the Bragg wavelength, which can be detected by optical controller 16 and used to determine the change in strain and/or temperature), and a portion of the spectrum of the reflection is within the tuning range of the tunable laser (20) for the predetermined range of strains (¶58, In TDM, optical transmitter 20 is a broadband laser light source such that a multitude of wavelengths are transmitted through first fiber optic cable 26. Each Bragg grating is configured to reflect a particular Bragg wavelength); and circuitry (16), coupled to the optical fiber, configured to: detect measured reflection data from the optical fiber (18) over the tuning range of the tunable laser (20) (¶16, Optical controller 16 may be configured to control optical transmitter 20 to control the transmission of an optical signal through fiber optic loop 18. Optical controller 16 may also be configured to receive an optical signal from optical receiver 22 and to analyze the optical signal received at optical receiver 22. Optical controller 16 may be a microprocessor, microcontroller, application-specific integrated circuit (ASIC), digital signal processor (DSP), field programmable gate-array (FPGA) or any other circuit capable of controlling optical transmitter 20 and receiving signals from optical receiver 22), and determine a strain on the optical fiber (18) based on a change in the measured reflection data (¶18, The variations in the optical signals also allow optical controller 16 to determine the strain experienced at various locations along fiber optic cable 26). However, Wilson fails to explicitly teach wherein a width of a spectrum of a reflection from at least one of the first grating and the second grating is larger than a tuning range of the tunable laser, and wherein the predetermined range of strains including a maximum strain that creates a wavelength shift greater than half of the tuning range of the tunable laser.
However, ‘T Hooft teaches wherein a width of a spectrum of a reflection from at least one of the first grating (24) and the second grating is larger than a tuning range of the tunable laser (12), and wherein the predetermined range of strains including a maximum strain that creates a wavelength shift greater than half of the tuning range of the tunable laser (12) (¶24, the broadband spectrum comprises a continuous optical band having a bandwidth of at least 20 nm. In this way, light of a large number of different wavelengths can be applied for carrying out optical shape sensing. Advantageously, the spectral bandwidth corresponds to a spatial resolution as low as 40 microns. The total spectral width determines the spatial resolution and the maximum amount of wavelength shift, i.e. the maximum amount of strain). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to incorporate the teachings of ‘T Hooft to further include a maximum strain measurement in order to prevent the device from collecting skewed/outlier data, allowing for cleaner overall data collection.
Regarding claim 27, Wilson teaches wherein a portion of the spectrum of the reflection is within the tuning range of the tunable laser (20) for the predetermined range of strains (¶58, In TDM, optical transmitter 20 is a broadband laser light source such that a multitude of wavelengths are transmitted through first fiber optic cable 26. Each Bragg grating is configured to reflect a particular Bragg wavelength). However, Wilson fails to explicitly teach wherein the tuning range of the laser is decoupled from a range of strains detectable by the optical sensing system.
However, ‘T Hooft teaches wherein the tuning range of the laser is decoupled from a range of strains detectable by the optical sensing system (¶24, the broadband spectrum comprises a continuous optical band having a bandwidth of at least 20 nm. In this way, light of a large number of different wavelengths can be applied for carrying out optical shape sensing. Advantageously, the spectral bandwidth corresponds to a spatial resolution as low as 40 microns. The total spectral width determines the spatial resolution and the maximum amount of wavelength shift, i.e. the maximum amount of strain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to incorporate the teachings of ‘T Hooft to include a tuning range unrelated to the detected range in order to sense larger differences in the data, allowing the device to measure physical fluctuations in the optical fiber with more precision.
Regarding claim 32, Wilson as modified by ‘T Hooft teaches the optical sensing system in claim 25, wherein the width of the spectrum of the reflection from the at least one of the first grating and the second grating (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft) is larger than the tuning range of the tunable laser (‘T Hooft 12) (‘T Hooft, ¶24, the broadband spectrum comprises a continuous optical band having a bandwidth of at least 20 nm. In this way, light of a large number of different wavelengths can be applied for carrying out optical shape sensing. Advantageously, the spectral bandwidth corresponds to a spatial resolution as low as 40 microns. The total spectral width determines the spatial resolution and the maximum amount of wavelength shift, i.e. the maximum amount of strain).

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (USPGPub 20170334574 A1) in view of ‘T Hooft (USPGPub 20180128600 A1) as applied to claim 1 above, and further in view of Khrushchev et al. (USPGPub 20070230861 A1).
Regarding claim 2, Wilson as modified by ‘T Hooft teaches a plurality of Bragg gratings (¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein the first grating and the second grating each includes at least two refractive index perturbations spaced apart along the length of the core.
However, Khrushchev teaches wherein the grating (“F”) includes at least two refractive index perturbations (“R”) spaced apart along the length of the core (“C”) (claim 32, moving the fiber far enough to inscribe a number of separated refractive index altered regions to produce a grating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and ‘T Hooft to incorporate the teachings of Khrushchev to further include refractive index perturbations because [i]n order to create a Bragg grating it is necessary to produce a periodic variation in refractive index (Khrushchev ¶38). 
Regarding claim 4, Wilson as modified by ‘T Hooft teaches a plurality of cores (‘T Hooft, abstract, the multi-core optical fiber (22m, 30) comprising at least two fiber cores (31, 32a,b,c), wherein each of the interferometers is configured to perform backscatter reflectometry separately) having a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein, for each core of the one or more cores, the first grating is adjacent to the second grating and is spaced apart from the second grating by a distance along the length of the core in a range of 50 pm to 0.5 mm.
However, Khrushchev teaches wherein, for each core of the one or more cores (“C”), the first grating (“G”) is adjacent to the second grating (“G”) and is spaced apart from the second grating (“G”) by a distance along the length of the core in a range of 50 pm to 0.5 mm (¶10, An LPG is like an FBG with a section of periodic changes in the refractive index at the core of the optical fiber but with a much longer period that is typically between 100 microns and 1 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and ‘T Hooft to incorporate the teachings of Khrushchev to include the different length between the gratings in order to optimize the inner reflections of light within the device, allowing for a stronger signal to be passed. 
Regarding claim 5, Wilson as modified by ‘T Hooft teaches a plurality of cores (‘T Hooft, abstract, the multi-core optical fiber (22m, 30) comprising at least two fiber cores (31, 32a,b,c), wherein each of the interferometers is configured to perform backscatter reflectometry separately) having a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein, for each core of the one or more cores, the first grating is adjacent to the second grating and spaced apart by a distance along the length of the core 0.2 mm or more.
However, Khrushchev teaches wherein, for each core of the one or more cores (“C”), the first grating (“G”) is adjacent to the second grating (“G”) and spaced apart by a distance along the length of the core 0.2 mm or more (¶10, An LPG is like an FBG with a section of periodic changes in the refractive index at the core of the optical fiber but with a much longer period that is typically between 100 microns and 1 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and ‘T Hooft to incorporate the teachings of Khrushchev to include the different length between the gratings in order to optimize the inner reflections of light within the device, allowing for a stronger signal to be passed.

Claims 11 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (USPGPub 20170334574 A1) in view of ‘T Hooft (USPGPub 20180128600 A1) as applied to claims 1 and 25 above, and further in view of Kremp et al. (USPGPub 20160356709 A1).
Regarding claim 11, Wilson as modified by ‘T Hooft teaches a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein a length of the first grating or the second grating is shorter than a resolution of a measurement system for use with the optical sensor.
However, Kremp teaches wherein a length of the first grating or the second grating is shorter than a resolution of a measurement system for use with the optical sensor (¶37, The OFDR interrogator can achieve this resolution for a relatively short sensor length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and ‘T Hooft to incorporate the teachings of Kremp to include short gratings because longer sensing lengths can be achieved at the cost of coarser spatial resolution or increased sensitivity to vibrations (Kremp ¶37). 
Regarding claim 41, Wilson as modified by ‘T Hooft teaches a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein a length of the first grating or the second grating is shorter than a resolution of a measurement system for use with the optical sensor.
However, Kremp teaches wherein a length of the first grating or the second grating is shorter than a resolution of a measurement system for use with the optical sensor (¶37, The OFDR interrogator can achieve this resolution for a relatively short sensor length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and ‘T Hooft to incorporate the teachings of Kremp to include short gratings because longer sensing lengths can be achieved at the cost of coarser spatial resolution or increased sensitivity to vibrations (Kremp ¶37).

Claims 12-13 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (USPGPub 20170334574 A1) in view of ‘T Hooft (USPGPub 20180128600 A1) as applied to claims 1 and 25 above, and further in view of Udd (U.S. Patent No. 8989528 B2).
Regarding claim 12, Wilson as modified by ‘T Hooft teaches a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein a length of the first grating and a length of the second grating are the same.
However, Udd teaches wherein a length of the first grating (302) and a length of the second grating (302) are the same (col. 22, lines 62-65, multiple fiber gratings 302 having different periods may be written at the same physical location. Such fiber gratings 302 may be of the same or different lengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Wilson and ‘T Hooft to incorporate the teachings of Udd to include gratings having a same length because the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device (MPEP 2144.04 (IV)(A)). 
Regarding claim 13, Wilson as modified by ‘T Hooft teaches a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein a length of the first grating is shorter than a length of the second grating.
However, Udd teaches wherein a length of the first grating (302) is shorter than a length of the second grating (302) (see figure 14; and col. 17, lines 40-42, In the illustrated embodiments, the lengths of the fiber gratings 302a-d vary and are 1 mm, 4 mm, 2 mm and 3 mm, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Wilson and ‘T Hooft to incorporate the teachings of Udd to include grating having different lengths because fiber gratings 302 of different lengths have distinct amplitude and spectral shape attributes, and these unique attributes are used for purposes of multiplexing (col. 17, lines 45-47; Udd). 
Regarding claim 42, Wilson as modified by ‘T Hooft teaches a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein a length of the first grating and a length of the second grating are the same.
However, Udd teaches wherein a length of the first grating (302) and a length of the second grating (302) are the same (col. 22, lines 62-65, multiple fiber gratings 302 having different periods may be written at the same physical location. Such fiber gratings 302 may be of the same or different lengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Wilson and ‘T Hooft to incorporate the teachings of Udd to include gratings having a same length because the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device (MPEP 2144.04 (IV)(A)).
Regarding claim 43, Wilson as modified by ‘T Hooft teaches a plurality of gratings (Wilson, ¶56, fiber optic loop 18 includes various Bragg gratings within first fiber optic cable 26. Different Bragg gratings may be disposed within different zones in the aircraft). However, the combination fails to explicitly teach wherein a length of the first grating is shorter than a length of the second grating.
However, Udd teaches wherein a length of the first grating (302) is shorter than a length of the second grating (302) (see figure 14; and col. 17, lines 40-42, In the illustrated embodiments, the lengths of the fiber gratings 302a-d vary and are 1 mm, 4 mm, 2 mm and 3 mm, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Wilson and ‘T Hooft to incorporate the teachings of Udd to include grating having different lengths because fiber gratings 302 of different lengths have distinct amplitude and spectral shape attributes, and these unique attributes are used for purposes of multiplexing (col. 17, lines 45-47; Udd).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (USPGPub 20170334574 A1) in view of ‘T Hooft (USPGPub 20180128600 A1) as applied to claim 25 above, and further in view of Froggatt (U.S. Patent No. 5798521 A).
Regarding claim 33, Wilson as modified by ‘T Hooft teaches circuitry (Wilson 16), coupled to the optical fiber, configured to: detect measured reflection data from the optical fiber over the tuning range of the tunable laser (Wilson 20) (Wilson, ¶16, Optical controller 16 may be configured to control optical transmitter 20 to control the transmission of an optical signal through fiber optic loop 18. Optical controller 16 may also be configured to receive an optical signal from optical receiver 22 and to analyze the optical signal received at optical receiver 22). However, the combination fails to explicitly teach wherein the circuitry is configured to resolve phase ambiguity when processing measured reflection data using a phase unwrapping that minimizes a derivative of a phase at multiple points along the core.
However, Froggatt teaches wherein the circuitry is configured to resolve phase ambiguity when processing measured reflection data using a phase unwrapping that minimizes a derivative of a phase at multiple points along the core (col. 8, lines 9-11, the conversion to polar representation and phase unwrapping yields a graph of the advancement of phase as a function of time or sample number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and ‘T Hooft to incorporate the teachings of Froggatt to further include phase unwrapping because, As a result, the precise wavelength change of reference optical fiber 42, with respect to the starting wavelength of each sweep, is known at every sample point (col. 8, lines 14-17; Udd). 

Allowable Subject Matter
Claims 7-9 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record individually or combined fails to teach the optical sensor in claim 1 as claimed, more specifically in combination with wherein, for a core of the one or more cores, a length of the first grating along the length of the core is in a range of 10 pm to 100 pm.
Regarding claim 8, the prior art of record individually or combined fails to teach the optical sensor in claim 1 as claimed, more specifically in combination with wherein, for a core of the one or more cores, a distance between adjacent refractive index perturbations within the first grating is in a range of 100 nm to 2000 nm.
Regarding claim 9, the prior art of record individually or combined fails to teach the optical sensor in claim 1 as claimed, wherein, for each core of the one or more cores, the first grating is adjacent to the second grating and spaced apart from the second grating by a distance along the length of the core more specifically in combination with to permit detection of a wavelength shift due to strain on the core that is larger than one half of the tuning range of the tunable laser.
Regarding claim 39, the prior art of record individually or combines fails to teach the optical sensing system in claim 25 as claimed, wherein, for each core of the one or more cores, the first grating is adjacent to the second grating and spaced apart from the second grating by a distance along the length of the core more specifically in combination with to permit detection of a wavelength shift due to strain on the core that is larger than one half of the tuning range of the tunable laser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878